Cite as 2015 Ark. App. 602


                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                        CR-15-284
                                      No.


JERRIAN KENDALL HARRIS                           Opinion Delivered   October 28, 2015
                   APPELLANT
                                                 APPEAL FROM THE SEBASTIAN
V.                                               COUNTY CIRCUIT COURT, FORT
                                                 SMITH DISTRICT
                                                 [NO. CR-02-973, CR-09-601]
STATE OF ARKANSAS
                                 APPELLEE        HONORABLE STEPHEN TABOR,
                                                 JUDGE

                                                 AFFIRMED



                         RAYMOND R. ABRAMSON, Judge

       Jerrian Kendall Harris appeals from the Sebastian County Circuit Court’s revocation

of his suspended sentences. He argues that the circuit court erred by admitting into evidence

out-of-court statements that violated the Confrontation Clause. We affirm.

       On August 13, 2003, Harris pled guilty to conspiracy to deliver cocaine in case number

CR-02-973, and the circuit court sentenced him to forty-two months’ imprisonment in the

Arkansas Department of Correction (“ADC”) and 138 months’ suspended sentence. The

terms and conditions of his suspended sentence included that Harris not violate any federal,

state, or municipal law. On February 12, 2004, the State released Harris from the ADC.

       On November 18, 2009, Harris pled guilty to possession of marijuana with intent to

deliver, fleeing, and possession of drug paraphernalia in case number CR-09-601, and the

circuit court sentenced him to 108 months’ imprisonment in the ADC and 132 months’
                                 Cite as 2015 Ark. App. 602

suspended sentence. The terms and conditions of his suspended sentence included that Harris

not violate any federal, state, or municipal law. On February 23, 2011, the State released

Harris from the ADC.

       On September 3, 2014, the State filed a petition to revoke Harris’s suspended sentences

in case numbers CR-02-973 and CR-09-601, alleging that, on August 21, 2014, Harris had

committed the offenses of false imprisonment, aggravated assault on a family or household

member, and terroristic threatening. On October 7, 2014, the State amended its petition to

additionally allege that Harris had committed the offenses of tampering and violating a no-

contact order on August 23, 2014, and that Harris had committed the offenses of promoting

prostitution and violating a no-contact order on September 15, 2014.

       On October 22, 2014, the court held a hearing on the State’s amended petition. The

State informed the court that the victim of the false-imprisonment, aggravated-assault, and

terroristic-threatening allegations, Elizabeth Martin, was unavailable and that the State wanted

to introduce her statements through other witnesses. The State offered into evidence recorded

prison phone calls between Harris and Martin, along with transcripts, and asserted that the

conversations were relevant to any Confrontation Clause issues concerning Martin’s

unavailability. Harris informed the court that he anticipated making a Confrontation Clause

objection but did not contest the admission of the recordings and the transcripts. The court

received the recordings and the transcripts into evidence and informed the parties that it

would listen to them before the revocation hearing.




                                               2
                                Cite as 2015 Ark. App. 602

       The court held the revocation hearing on December 17, 2014. At the commencement

of the hearing, the State introduced into evidence a no-contact order dated August 21, 2014.

The order provided that Harris have no phone contact with Martin. Harris did not object to

its admission. The State then presented its case.

       Laura Risner, the victim-witness coordinator, testified that she called Martin and sent

her several letters but had not been able to make contact with her. Detective Robert

Shibbelhut also testified that he had tried to contact Martin but had been unsuccessful.

       Levi Whitson, a Fort Smith police officer, then testified that on August 21, 2014, he

responded to a call at Sparks Hospital. He stated that he met Martin there and observed

several cuts and scrapes on her body. He testified that Martin reported to him that she had

sustained the injuries when she jumped out of a moving vehicle while trying to flee from

Harris because he had refused to take her home. He further testified that Martin told him that

Harris had threatened to kill her. Harris objected to Whitson’s testimony and argued that

Whitson could not testify as to what Martin had told him. The court overruled the objection

and stated that Whitson and other witnesses could testify about what Martin had reported to

them. The court stated that it “considered the [C]onfrontation argument” and noted that the

prison phone call recordings between Harris and Martin demonstrated that Harris had

encouraged Martin not to testify.

       Corporal Virapol Sengmanivong testified that he had also come into contact with

Martin at Sparks Hospital on August 21, 2014, where she told him that she had sustained her

injuries when she jumped out of a moving car while attempting to flee from Harris.


                                              3
                                 Cite as 2015 Ark. App. 602

       Johnny Bolinger, an officer with the street-crimes unit, testified that he had reviewed

the prison phone calls between Harris and Martin. He stated that the conversations suggested

that Harris was acting as Martin’s pimp.

       Following Bolinger’s testimony, the State rested. Harris called no witnesses. The court

then revoked Harris’s suspended sentences. Specifically, the court stated that it found

       by a preponderance of the evidence [that Harris] ha[d] violated the terms of his
       suspended sentence by witness tampering, violation of a no-contact order on multiple
       occasions, by promoting prostitution as it relates to Ms. Martin, and commission of the
       offenses of false imprisonment in the first degree, aggravated assault on a family or
       household member, and terroristic threatening.

The court then sentenced Harris to 240 months’ imprisonment in the ADC followed by

seventy-eight months’ suspended sentence for case number CR-02-973. As to case number

CR-09-601, the court sentenced Harris to 132 months’ imprisonment in the ADC on each

charge to run concurrently. Harris then filed this timely appeal. On appeal, he argues that the

circuit court denied him his Sixth Amendment right to confront and cross-examine Martin

when it allowed the investigating officers to testify as to what Martin had told them about the

August 21, 2014 incident.

       To revoke a suspended sentence, the trial court must find by a preponderance of the

evidence that the defendant inexcusably violated a condition of the suspension. Murry v. State,

2010 Ark. App. 782. The State bears the burden of proof, but it need only prove that the

defendant committed one violation in order to sustain the revocation. Id. When a trial court

bases its decision on alternate, independent grounds, and the appellant challenges only one of




                                              4
                                 Cite as 2015 Ark. App. 602

those grounds, we will affirm without addressing the merits of either. Bedford v. State, 2014
Ark. App. 239; Fuson v. State, 2011 Ark. 374, 383 S.W.3d 848.

       In this case, the circuit court expressly based its decision to revoke Harris’s suspension

on multiple grounds: (1) witness tampering, (2) violations of a no-contact order, (3)

promoting prostitution, (4) false imprisonment in the first degree, (5) aggravated assault on

a family or household member, and (6) terroristic threatening. However, on appeal, Harris’s

Sixth Amendment argument concerns only Martin’s statements as to the August 21, 2014

incident and the false-imprisonment, aggravated-assault, and terroristic-threatening findings.

He does not object to the court’s findings of witness tampering, violations of a no-contact

order, or promoting prostitution. Accordingly, because Harris failed to challenge the circuit

court’s alternative grounds for revocation, we must affirm.

       Affirmed.

       VAUGHT and HIXSON, JJ., agree.

       Aubrey L. Barr, for appellant.
       Leslie Rutledge, Att’y Gen., by: Evelyn D. Gomez, Ass’t Att’y Gen., for appellee.




                                               5